Citation Nr: 0703258	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a substantive appeal submitted in March 16, 2004 
constitutes a timely appeal of a rating decision issued in 
April 2000.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1969, and from May 1978 to April 1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to the substantive appeal filed in March 2004, 
the record contains additional substantive appeals filed in 
connection with the subject claim and also claims for service 
connection for skin and stomach disorders, beginning in 
January 2005.  However, with respect to the claims for 
service connection for skin and stomach disorders, these 
claims were not adjudicated by the regional office (RO) until 
June 2005, and thus, the substantive appeals as to these 
claims were premature.  In addition, the Board can find no 
document that constitutes an appropriate notice of 
disagreement with the June 2005 rating action as to either 
claim.  Thus, the Board finds that these issues are not 
subjects for current appellate consideration.  

The Board also cannot find a substantive appeal with respect 
to the Statement of the Case (SOC) issued regarding the RO's 
December 2004 decision that new and material evidence had not 
been submitted to reopen a claim for an earlier effective 
date for the grant of service connection for residuals of a 
concussion, to include headaches.  Thus, the Board finds that 
this claim is also not subject to current appellate review.

Finally, the Board notes that as a result of its 
determination that the veteran did not file a timely 
substantive appeal with respect to the April 2000 rating 
decision's denial of the veteran's claim for an earlier 
effective date for compensation for headaches as a residual 
of service-connected cerebral concussion, that decision will 
remain final.  However, the veteran is not precluded from 
claiming that there was clear and unmistakable error (CUE) in 
the April 2000 rating decision's refusal to assign an 
effective date earlier than November 27, 1996.  If the 
veteran wishes to pursue such a claim, he should file a 
formal claim with the RO.


FINDINGS OF FACT

1.  In August 2002, the RO furnished the veteran an SOC 
addressing an April 2000 denial of entitlement to an earlier 
effective date for compensation for headaches as a residual 
of cerebral concussion.

2.  The veteran did not again communicate with the RO until 
August 2003, at which time the veteran informed the RO that 
he never received the August 2002 SOC or the Department of 
Veterans Affairs (VA) Form 9 that was included with it.  The 
veteran thereafter filed his substantive appeal as to the 
April 2000 rating decision on March 16, 2004.

3.  The August 2002 SOC was correctly addressed to the 
veteran at the address of record.

4.  The evidence that the veteran and his spouse claim that 
they never received the SOC and/or the accompanying Form 9 
does not rebut the presumption of administrative regularity 
as to the mailing of the August 2002 SOC to the veteran.


CONCLUSION OF LAW

The veteran's March 16, 2004 substantive appeal was not 
timely to appeal the April 2000 rating decision which denied 
entitlement to an earlier effective date for compensation for 
headaches as a residual of cerebral concussion.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.33, 19.34, 20.200, 
20.202, 20.302, 20.1103 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA), the Board first notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions of the VCAA do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant 
case, the timeliness of the submission of the March 2004 
substantive appeal form is a matter of statutory and 
regulatory interpretation.  The only factual matter, if it 
can be considered a factual issue rather than a legal one, is 
whether the veteran has provided evidence which rebuts the 
presumption of administrative regularity in the mailing of an 
August 2002 SOC.  Resolution of the appellant's appeal is 
dependent on interpretation of the statute and regulation 
defining timely substantive appeals and precedent regarding 
rebuttal of the presumption of administrative regularity.

If compliance with the VCAA is required as to the issue of 
the timeliness of the March 2004 substantive appeal, the 
Board finds that multiple notices to the veteran have 
provided a complete explanation of the laws and regulations 
governing timely substantive appeals.  In addition, the 
veteran was afforded the opportunity to identify any evidence 
that might be relevant in his hearing before the RO in July 
2005 and his hearing before the Board in September 2006.  

The Board also finds that the veteran has had an opportunity 
to review the evidence and to comment on that evidence, and 
has been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
this claim and to respond to VA notices.  The Board finds 
that the RO complied with procedures provided in 38 C.F.R. §§ 
19.33 and 19.50-19.53, including provisions governing use of 
administrative appeals.  Specifically, Section 19.33, which 
requires that procedures for an administrative appeal found 
at Sections 19.50 through 19.53 be employed when there is a 
question within the RO as to the timeliness of a notice of 
disagreement or substantive appeal, was not applicable, 
because there was no such difference of opinion.  The Board 
points out that 38 C.F.R. § 19.34 states that a determination 
of timely filing is an appealable issue for which a claimant 
may submit a notice of disagreement and be supplied a 
Statement of the Case.  In this case, the RO properly applied 
38 C.F.R. § 19.34.

However, the claims file clearly reflects that the RO 
determined even prior to the filing of the March 2004 
substantive appeal (January 2004) that the right to file a 
substantive appeal as to the April 2000 rating decision had 
expired.  There is no suggestion that there was a question 
within the RO as to whether the VA Form 9 filed in March 2004 
was timely to perfect an appeal following issuance of a SOC 
in August 2002.  Therefore, no official designated at the RO 
to handle administrative appeals instituted such an appeal.  
Instead, upon notice from the veteran that he disagreed with 
the determination, an SOC was issued and the appeal currently 
before the Board ensued.  See 38 C.F.R. § 19.34 (2006).

38 U.S.C.A. § 7106 uses the word "may" when authorizing VA to 
seek administrative appeal; there is no requirement that each 
and every time an RO determines that a substantive appeal was 
not timely filed that an administrative appeal must be 
initiated.  In fact, just the opposite is shown by 38 C.F.R. 
§ 19.34, which clearly states that a determination of timely 
filing of a substantive appeal is an appealable issue by a 
claimant or his representative.  Accordingly, the Board finds 
that this appeal was properly processed by the RO.

The veteran was fully informed of the law and regulations 
applicable to timely appeals, and had numerous opportunities 
to identify evidence, including during his testimony before 
the Board.  Therefore, the Board finds that it is not 
prejudicial to him to adjudicate the issue of timeliness of 
the March 2004 substantive appeal at this time.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).





II.  Timeliness of Substantive Appeal

The veteran contends that a substantive appeal submitted in 
March 16, 2004 should be accepted as a timely appeal 
following an April 2000 denial of an earlier effective date 
for compensation for headaches as a residual of cerebral 
concussion, because the veteran did not receive the SOC 
issued in August 2002 which would have advised him of the 
time allowed by statute for appeal and would have provided 
him with the form used to submit a substantive appeal.

The claims file reveals that a claim for an earlier effective 
date for compensation for headaches as a residual of cerebral 
concussion was denied by a rating decision issued in April 
2000.  The claims file establishes that notice of the April 
2000 decision was issued to the veteran's address of record, 
and that there were no typographical errors in that address.  
That notification was never returned by the Postal Service as 
undeliverable.

The veteran's notice of disagreement (NOD) with that decision 
was received by VA in March 2001.  Pursuant to 38 U.S.C.A. § 
7105, the filing of an NOD initiates appellate review in the 
VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal after an SOC is issued by VA.  38 U.S.C.A. 
38 § 7105 (a), (d)(1), (d)(3); see Rowell v. Principi, 4 Vet. 
App. 9, 14 (1993).  The receipt of the veteran's NOD 
establishes that the veteran received the rating decision 
issued in April 2000.

Once a claimant has filed an NOD, the responsibility shifts 
to the RO to issue an SOC; the claimant must then file a 
Substantive Appeal to perfect an appeal to the Board.  Id.  
In this case, the claims file establishes that the RO 
fulfilled its responsibility to issue a SOC in August 2002.  
The record establishes that the veteran remained at the same 
address in August 2002 that he had been at in April 2000.  
The claims file establishes that the SOC issued in August 
2002 was sent to the same address used in issuing notice of 
the rating decision in April 2000, and establishes that the 
address used by the RO was the same in every respect, 
including the zip code, as the address to which notice of the 
rating decision was issued in April 2000.  The claims file 
further reflects that a copy of the August 2002 SOC was 
issued to the veteran's representative.  Again, the claims 
file is devoid of evidence that either the copy of the SOC 
issued to the veteran or the copy provided to the veteran's 
representative was returned as undelivered.

To be timely, a substantive appeal, which consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information, must be received by VA within sixty (60) days 
from the date the SOC is mailed, or must be received within 
the remainder of the one-year period beginning on the date on 
which notice of the RO decision being appealed was mailed, 
whichever period ends later.  38 U.S.C. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44, 55 (1995).  In this case, the period during which a 
timely substantive appeal could have been filed ended in 
October 2002.

In August 2003, almost ten months after the period allowed 
for timely appeal of the April 2000 rating decision expired, 
VA received a statement from the veteran stating that he 
never received the August SOC or Form 9.  The veteran 
thereafter filed his substantive appeal as to the April 2000 
rating decision on March 16, 2004.

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Crain v. 
Principi, 17 Vet. App. 182, 190 (2003); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) [hereinafter Ashley I]).  The 
presumption of regularity of the administrative process "'in 
the absence of clear evidence to the contrary'" applies to 
the mailing of the SOC issued in August 2002.  See, e.g., YT, 
9 Vet. App. at 199 (quoting Mindenhall, supra, and citing 
Ashley I, supra).

In order for this presumption to attach, VA must mail notice 
to the latest address of record, and the Court has held that 
use of an incorrect address for a claimant will constitute 
the clear evidence required to rebut the presumption of 
regularity.  Crain, supra.  However, in this case, the 
evidence establishes that the address used when the SOC was 
issued in August 2002 was correct, and the veteran does not 
contend otherwise.  The veteran does contend, however, that 
he did not receive the SOC.  He maintains generally that he 
always intended to pursue his appeal and that he should not 
have to bear the burden of a postal error.  

The Court has held that a veteran's assertion of nonreceipt 
of a VA decision alone does not establish the "clear 
evidence" needed to rebut the presumption of regularity of 
the mailing.  Ashley II, 2 Vet. App. at 309; cf. Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991) (per curiam order) 
(holding that presumption of regularity was rebutted where 
Secretary could not show that VA had mailed notice of BVA 
decision and appellant's letters within three weeks of the 
decision appeared to reflect that he was seeking information 
regarding status of BVA review, thus indicating that he had 
not received that notice).  In this case, the veteran also 
sought to find out the status of the case, but it was so long 
after the August 2002 mailing date that it does not provide 
clear evidence that the August 2002 SOC failed to reach the 
veteran's address.  

Moreover, the August 2002 SOC was also sent to the veteran's 
then representative of record, Veterans of Foreign Wars.  The 
veteran and his current representative have not submitted any 
objective evidence that the former representative's copy of 
the SOC was not received.

In short, the veteran in this case has not provided the 
"clear evidence" needed to rebut the presumption of 
regularity that the RO properly mailed the August 2002 SOC to 
him at his correct address.

The evidence presented by the veteran that the August 2002 
SOC might not have reached him by mail is not sufficient to 
overcome the presumption of regularity of mailing.  The claim 
that a March 16, 2004 substantive appeal, or any subsequent 
Form 9 filed for the purpose of appealing the April 2000 
rating decision, should be considered a timely appeal of the 
April 2000 denial of an earlier effective date for 
compensation for headaches as a residual of cerebral 
concussion must be denied.






ORDER

The claim that a March 2004 substantive appeal is timely to 
continue the appeal of an April 2000 rating decision is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


